DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the amendment filed on January 18, 2022.  Claims 1-20 are pending.  Claims 1, 15 and 18 are independent.

Response to Arguments
Applicants’ amendments and arguments have been fully considered and persuasive.  Therefore, the rejection has been withdrawn.  

Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art, U.S. Patent No. 9,815,388 to Lindsay, discloses movable seats 112a and 112b that are arranged such that a driver and a first passenger may sit in the "front seat," with the movable seats 112c, 112d, and 112e being in the "back seat." While in many current passenger vehicles, the seats are adjustable (and sometimes removable), many current solutions are not movable such that that the seats may be rearranged, as described herein. (See col. 3, lines 12-18).  
With respect to independent claim 1, Lindsay, taken singly or in combination with other prior art of record, does not disclose or teach receiving occupancy data comprising information 
With respect to independent claim 15, Lindsay, taken singly or in combination with other prior art of record, does not disclose or teach receiving occupancy data comprising information associated with occupancy of the vehicle, wherein the vehicle comprises one or more seats; in response to determining that the vehicle is vacant, automatically adjusting at least one seat of the one or more seats based at least in part on the configuration, in combination with other limitations of the claim.
With respect to independent claim 18, Lindsay, taken singly or in combination with other prior art of record, does not disclose or teach receiving occupancy data comprising information associated with occupancy of the vehicle, wherein the vehicle comprises one or more seats; in response to determining that the vehicle is vacant, automatically adjusting at least one seat of the one or more seats based at least in part on the configuration, in combination with other limitations of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMETRA R SMITH-STEWART whose telephone number is (571)270-3965. The examiner can normally be reached 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEMETRA R SMITH-STEWART/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661